An appeal from an order of filiation entered in the Children’s Court of Broome County on January 16, 1948. The complainant at the time of this proceeding was a young lady, twenty years of age. The evidence reveals she was possessed of a weak mentality. The complainant testified that she met the defendant in June or July, 1946, while the defendant’s testimony reveals that he met her in the latter part of April or first of May, 1946. The child was born on March 22, 1947. The defendant has denied the allegations of intercourse made by the complainant. In a proceeding of this nature it is incumbent upon the complainant to show by a fair preponderance of evidence that the defendant is the father of the child. A careful scrutiny of the evidence is convincing that the complainant has not satisfactorily met the test, required by the courts of this State, to charge the defendant with being the father of the child, especially in view of the contradictions made by the defendant. (Drummond v. Dolan, 155 App. Div. 449; People ex rel. Mendelovich v. Abrahams, 96 App. Div. 27; Commissioner of Public Charities v. O’Keefe, 180 App. Div. 667.) Order of the Children’s Court reversed, on the law and facts, and a new trial granted. Hill, P. J., Brewster, Foster, Russell and Deyo, JJ., concur.